[Cite as State ex rel. Evans v. Fink, 2011-Ohio-2804.]


          Court of Appeals of Ohio
                                 EIGHTH APPELLATE DISTRICT
                                    COUNTY OF CUYAHOGA


                                JOURNAL ENTRY AND OPINION
                                         No. 96692




                                STATE OF OHIO, EX REL.
                                   CARL W. EVANS
                                                               RELATOR

                                                         vs.

                  EDWARD J. FINK, MAGISTRATE, ET AL.
                                                               RESPONDENTS




                                            JUDGMENT:
                                            WRIT DENIED


                                  Writ of Prohibition/Mandamus
                                        Motion No. 444838
                                        Order No. 444904

        RELEASE DATE: June 8, 2011
FOR RELATOR

Carl W. Evans, pro se
#583-793
Marion Correctional Institution
P.O. Box 57
Marion, Ohio 43301


ATTORNEYS FOR RESPONDENTS

Timothy G. Dobeck
Law Director/Chief Prosecutor
City of Parma
6611 Ridge Road
Parma, OH 44129

Bruce M. Courey
Assistant Law Director
City of Parma
6611 Ridge Road
Parma, OH 44129




SEAN C. GALLAGHER, J.:
      {¶ 1} Carl W. Evans, the relator, has filed a complaint for a writ of

prohibition and/or mandamus.      Evan seeks an order from this court that

requires the Parma Municipal Court and Edward J. Fink, Magistrate, the

respondents, to dismiss and/or prohibit the adjudication of the traffic offenses

of driving under financial responsibility law suspension or cancellation (R.C.

4510.16), speeding (R.C. 4511.21(C)), and reckless operation (R.C. 4511.20) as

charged in City of Parma v. Evans, Parma Municipal Court Case No.

10TRD01870.

      {¶ 2} Sua sponte, we decline to issue an extraordinary writ on behalf of

Evans. On May 19, 2011, the Parma Municipal Court and Edward J. Fink

jointly filed a “notice of dismissal entry,” which demonstrates that the traffic

offenses, as charged in City of Parma v. Evans, supra, were dismissed on May

10, 2011. Evans’s complaint for a writ of prohibition and/or mandamus is

moot. State v. Jerninghan v. Cuyahoga Cty. Court of Common Pleas, 74 Ohio

St.3d 278, 1996-Ohio-117, 658 N.E.2d 723; State ex rel. Gantt v. Coleman

(1983), 6 Ohio St.3d 5, 450 N.E.2d 1163.

      {¶ 3} Costs are awarded to the Parma Municipal Court and Edward J.

Fink. Upon further consideration, costs are ordered waived. It is further

ordered that the Clerk of the Eighth District Court of Appeals serve notice of

this judgment upon all parties as required by Civ.R. 58(B).

      Writ denied.
SEAN C. GALLAGHER, JUDGE

PATRICIA ANN BLACKMON, P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR